Citation Nr: 0429010	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  99-00 293A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a right clavicle disability.

2.  Entitlement to a disability evaluation in excess of 50 
percent for the residuals of a head injury to include 
dementia and "ice pick" headaches.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In that decision the RO granted service 
connection for the residuals of a head injury and assigned a 
disability rating of 10 percent, effective August 29, 1997.  
The RO further granted service connection for a right 
clavicle disability; a 10 percent disability evaluation was 
assigned, effective August 29, 1997.  The veteran perfected 
an appeal of the March 1998 decision.

The Board notes that in a June 1998 rating action, the RO 
increased the disability evaluation for the veteran's 
residuals of a head injury to include dementia and ice pick 
headaches from a 10 percent rating to a 30 percent rating.  
In May 2000, the Board issued a Decision/Remand on the 
veteran's appeal.  The Board granted an increased evaluation 
for the head injury disabilities, and it remanded the right 
shoulder injury issue for the purpose of obtaining additional 
medical documentation.  

Since that action, the veteran has relocated to upstate New 
York and his claim is now being processed by the Buffalo, New 
York, RO.

With respect to the issue involving entitlement to an 
evaluation in excess of 50 percent for the residuals of a 
head injury, the RO issued a rating decision in July 2000 
that effectuated the Board's May 2000 action.  The veteran 
was notified of that rating action and the veteran submitted 
a VA Form 21-4138, Statement in Support of Claim, dated 
August 15, 2000, that stated that the veteran was desiring an 
evaluation in excess of 50 percent.  The Board construes this 
document as a notice of disagreement (NOD).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the Board finds a notice of disagreement has been 
submitted from a matter that has not been addressed in a 
statement of the case the issue should be remanded to the RO 
for appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As of this date, and as noted below, the veteran has 
not been sent a statement of the case with respect to this 
issue, and the remand action below addresses that issue.  

Also, the record reflects that the veteran has requested a 
total disability evaluation based on individual 
unemployability and an earlier effective date for the 
assignment of both disability evaluations.  Those issues have 
not been fully developed by the RO, they are not before the 
Board on appeal, and they are referred back to the RO for 
processing.  

The issue of an increased evaluation for the residuals of a 
head injury for the issuance of a statement of the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on the part of the veteran.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim regarding an increased evaluation for the right 
shoulder has been developed.

2.  The veteran's service-connected right shoulder residuals 
are manifested by complaints of pain and objective evidence 
of some limitation of movement with no recurrent subluxation, 
and there is no evidence of fibrous union, nonunion or loss 
of head of the humerus.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the residuals of a right shoulder disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
5203 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of this appeal, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the statement of the case (SOC), the Board's 
Remand, and the supplemental statement of the case (SSOC).  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his right shoulder disorder was more disabling than 
currently rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA in August 2003 which spelled out the requirements of 
the VCAA and what the VA would do to assist the veteran.  The 
VA also informed the appellant that it would request records 
and other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that during the course of this 
appeal, the veteran has undergone examinations of the right 
shoulder in order to determine the nature and extent of the 
injury.  Such an examination was last performed in January 
2004.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure examinations 
of the veteran and the Board's remand instructions.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's right shoulder condition.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in March 1998 before the VCAA was 
enacted (effective November 9, 2000).  Nevertheless, the 
Board finds that any defect(s) with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue discussed on appeal was harmless error.  In a letter to 
the veteran, dated August 2003, along with the SOC, the 
Board's Remand, and the SSOC, the RO informed him of what 
information he needed to establish entitlement to an 
increased evaluation.  The veteran was further told that he 
should send to the RO information describing additional 
evidence or the evidence itself.  While the notice the AOJ 
provided to the appellant in August 2003 was given after the 
initial AOJ adjudication of the claim, the notice was 
provided by the RO prior to the transfer of the appellant's 
case to the Board, and the content of that notice and various 
duty to assist letters, along with the SOC and SSOC, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  The August 2003 
letter satisfies the VCAA content-complying notice, after 
which the case was readjudicated and an SSOC was provided to 
the veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
appeal on the veteran's claim would not be prejudicial error 
to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, an SSOC, and their accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing an increased rating.  He has, by information 
letters, a rating decision, an SOC, and an SSOC, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

The veteran maintains that his service-connected right 
shoulder disability severely interferes with his daily 
activities and causes him pain and discomfort.  He therefore 
asks that the Board find in his favor and assign an 
evaluation in excess of 10 percent.

The record reflects that the veteran broke his right clavicle 
while he was in service.  This occurred in November 1974.  
The veteran also separated the acromioclavicular (AC) joint.  
He received treatment for the injury and was subsequently 
released onto full active duty.  

In October 1997, in conjunction with a claim for benefits, 
the veteran underwent a VA Examination.  At that time, the 
veteran complained of pain in the right shoulder somewhat 
affecting the range of movement.  He denied instability or 
swelling, and he was not prescribed any medications to assist 
him with the disability.  When examined, the examiner found 
no lack of symmetry of the shoulders.  There was no muscle 
atrophy or swelling although there was a bony prominence over 
the right distal clavicle.  Tenderness was not found.  Range 
of motion showed abduction 180 degrees bilaterally, internal 
rotation 70 degrees, and 80 degrees left.  External rotation 
was 90 degrees bilaterally, with abduction 45 degrees 
bilaterally and flexion 180 degrees bilaterally.  The motor 
examination showed 5/5 throughout with deep tendon reflexes 
+2/4 at the biceps and triceps.  

The veteran was diagnosed as suffering from the residuals of 
the shoulder separation and fracture with minimal 
restrictions in the range of motion of the shoulder.  

The results from the October 1997 were forwarded to the RO, 
which, in turn, granted service connection for a right 
shoulder disorder.  A 10 percent rating was assigned in 
accordance with the diagnostic criteria found at 38 C.F.R. 
Part 4, Diagnostic Code 5203 (1997).  The veteran was 
informed of the action but he did not appeal.  Another rating 
action transpired with respect to the veteran's residuals 
from a head injury - that action occurred in June 1998.  The 
veteran was notified of that action, which kept his right 
shoulder disability rated at 10 percent disabling, and he 
appealed to the Board for review.

The Board first reviewed the veteran's claim in May 2000.  
After said review, the Board concluded that additional 
medical information was needed and as such, it remanded the 
claim to the RO.  

In January 2004, x-ray films of the veteran's right shoulder 
were produced.  The x-ray films showed several ovoid 
calcified densities in the inferior aspect of the distal 
right clavicle.  There was moderate narrowing of the AC joint 
with hypertrophic change that possibly could contribute to 
impingement syndrome.  

A neurological examination was performed also in January 
2004.  The examiner diagnosed the veteran as suffering from 
right upper extremity impingement syndrome with neuropathic 
changes.  The doctor further wrote that when pressure, along 
with abduction, was applied to the right shoulder, numbness 
in the arm and hand was produced.  Neuralgia of the right 
upper brachial plexus was found to exist.  

Another examination was performed in January 2004 - this 
being a VA Bones Examination.  The examiner found that the 
veteran was well developed, well muscled, with a high bony 
protrusion of the right distal clavicle.  The range of motion 
tests produced the following results:

Forward Flexion	0-155 degrees out of 0-180 
degrees
Abduction		0-135 degrees out of 0-180 
degrees
External Rotation	60-90 degrees out of 
0-90 degrees

The veteran's range of motion was restricted as a result of 
pain on movement.  The doctor reported that the veteran 
experienced fatigue and sleep disruption because of pain.  

In conjunction with the veteran's claim, the veteran's 
available treatment records have been obtained and included 
in the claims folder.  While these records show treatment for 
the residuals of a head injury, along with other medical 
disabilities and conditions, they are silent for treatment 
for the veteran's right shoulder disorder.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2003).  With respect to the issue before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned as a result of the 
original grant of service connection, and the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, is not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The veteran's right shoulder disorder has been categorized as 
10 percent disabling.  Disabilities of the shoulder and arm 
may be evaluated under rating criteria that contemplate 
ankylosis of scapulohumeral articulation (Diagnostic Code 
5200), limitation of motion of the arm (Diagnostic Code 
5201), other impairment of the humerus (Diagnostic Code 
5202), or impairment of the clavicle or scapula (Diagnostic 
Code 5203).  38 C.F.R. Part 4 (2003).  The veteran does not 
have ankylosis or impairment of the humerus, so those codes 
are not for application.  He does have limitation of motion.  
.

Diagnostic Code 5201 provides disability ratings based on 
limitation of motion of the shoulder.  38 C.F.R. Part 4 
(2003).  A 20 percent rating is assigned for limitation of 
motion at shoulder level for the major shoulder, a 30 percent 
rating is warranted if motion of the major shoulder is 
limited to between side and shoulder level, and a 40 percent 
rating is assigned if motion is limited to 25 degrees from 
the side. 

Under 38 C.F.R. § 4.71a, Plate I (2003), 90 degrees 
constitutes shoulder level and 180 degrees constitutes full 
range of flexion and abduction of the shoulder.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).

The veteran clearly has some limitation of motion of his 
right shoulder.  The evidence shows that he does not have 
full range of motion but it is not restricted merely to 
shoulder level.  On the most recent VA orthopedic 
examination, the veteran's forward flexion is to 155 degrees, 
which is above shoulder level, and abduction was to 135 
degrees, which is also above shoulder level.  Because the 
veteran's limitation of motion does not even approximate that 
required for the lowest compensable evaluation under 
Diagnostic Code 5201, a noncompensable evaluation would be 
appropriate under that code.  38 C.F.R. § 4.31 (2003).

For musculoskeletal disabilities, the Court has held that 38 
C.F.R. §§ 4.40, 4.45, 4.59 were not subsumed into the 
diagnostic codes under which limitation of motion is rated, 
and that the Board has to consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The VA examination showed that the veteran suffers from pain, 
which minimally restricts his range of motion.  The 
functioning of the right shoulder has not been measurably 
effected.  Nevertheless, this pain does not so reduce the 
veteran's range of motion that it would place his symptoms 
and manifestations at the criteria needed for a compensable 
rating under 38 C.F.R. Part 4, Diagnostic Code 5201 (2002).  

Additionally, the Rating Schedule provides disability ratings 
for impairment of the clavicle or scapula.  Malunion of the 
clavicle or scapula is rated as 10 percent disabling.  
Nonunion of the clavicle or scapula is rated as 10 percent 
disabling without loose movement and 20 percent with loose 
movement.  Dislocation of the clavicle or scapula is rated as 
20 percent disabling.  38 C.F.R. Part 4, Diagnostic Code 5203 
(2003).

With respect to the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5203 (2003), there is no evidence, either in 
the veteran's medical treatment records, or in the VA 
examination reports that the veteran experiences dislocation 
of the clavicle or scapula.  Moreover, there is no evidence 
showing that there is nonunion of the clavicle or scapula 
with loose movements.  The veteran's right shoulder is rated 
by analogy to this code.  Assigning the 10 percent rating 
recognizes the noncompensably limiting pain.  There is no 
basis for a higher evaluation.

Therefore, based on the above, the Board finds that the 
criteria for a disability rating higher than 10 percent for a 
right shoulder disability have not been met.  The Board has 
also considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating.  See Spurgeon, 
10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 202 
(1995).  It is not disputed that the veteran has minimal 
limitation of motion of the right shoulder and that he 
suffers from pain.  Nevertheless, the Board finds that the 10 
percent disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  Limited 
motion of the right shoulder results in a certain level of 
functional loss.  However, there is a lack of objective 
medical evidence showing that the veteran suffers any 
additional functional loss and/or limitation of motion during 
flare-ups or with use.  Hence, the 10 percent disability 
rating assigned by the RO for this condition is correct, and 
the preponderance of the evidence is against a higher 
evaluation.

Additionally, 38 C.F.R. § 3.321(b)(1) (2003) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for the service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the right shoulder disorder, solely by itself, 
causes marked interference with employment or necessitated 
frequent hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2003) is not appropriate.


ORDER

A disability evaluation in excess of 10 percent for a right 
clavicle disability is denied.


REMAND

As previously pointed out, with respect to the issue 
involving entitlement to an evaluation in excess of 50 
percent for the residuals of a head injury, the RO issued a 
rating decision in July 2000 that effectuated the Board's May 
2000 action.  The veteran was notified of that rating action 
and the veteran submitted a VA Form 21-4138, Statement in 
Support of Claim, dated August 15, 2000, that stated that the 
veteran was desiring an evaluation in excess of 50 percent.  
The Board construes this document as a notice of disagreement 
(NOD).  A statement of the case has not been issued regarding 
this issue.  Where there is a notice of disagreement, a 
remand, not referral, is required by the Board.  Manlincon, 
supra.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2003), as well 
as VAOPGCPREC 7-2004, are fully complied 
with and satisfied as to the issue of a 
disability evaluation in excess of 50 
percent for residuals of a head injury.  
In particular, the RO must inform the 
claimant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his increased rating claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to an evaluation in excess of 50 percent 
the residuals of a head injury.  The 
veteran and his representative should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the veteran and his accredited 
representative the requisite period of 
time for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



